

116 HR 1919 IH: Detection, Enhanced Education, and Response Act of 2019
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1919IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Kelly of Mississippi (for himself, Mr. Gibbs, Mrs. Craig, Mr. Thompson of Mississippi, Mrs. Axne, Mr. Kustoff of Tennessee, Mr. Palazzo, Mr. Guest, Mr. Gonzalez of Texas, Mr. Casten of Illinois, and Mr. Womack) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Animal Health Protection Act to provide chronic wasting disease support for States and
			 coordinated response efforts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Detection, Enhanced Education, and Response Act of 2019 or the DEER Act. 2.Chronic Wasting Disease Support for States and Coordinated Response EffortsThe Animal Health Protection Act is amended by inserting after section 10409A (7 U.S.C. 8308a) the following:
			
				10409B.Chronic wasting disease support for States and coordinated response efforts
 (a)Definition of chronic wasting diseaseIn this section, the term chronic wasting disease means the animal disease afflicting deer, elk, and moose populations that— (1)is a transmissible disease of the nervous system resulting in distinctive lesions in the brain; and
 (2)belongs to the group of diseases known as transmissible spongiform encephalopathies, which includes scrapie, bovine spongiform encephalopathy, and Cruetzfeldt-Jakob disease.
						(b)Support for State efforts To manage and control chronic wasting disease
 (1)Availability of assistanceThe Secretary shall allocate funds made available under subsection (e) directly to State departments of wildlife and State departments of agriculture to further develop and implement chronic wasting disease surveillance, testing, management, and response activities.
 (2)Funding prioritiesIn determining the amounts to be allocated to State departments of wildlife and agriculture, the Secretary shall give priority to States that—
 (A)have experienced a recent incidence of chronic wasting disease; (B)have a chronic wasting disease monitoring and surveillance program; and
 (C)have a diagnostic laboratory system certified for chronic wasting disease testing. (c)Chronic wasting disease multiagency task force (1)In generalThe Secretary shall establish a multiagency task force that shall—
 (A)establish a unified response framework to better position the Department of Agriculture to respond to the growing threat of chronic wasting disease;
 (B)provide a single Federal point of contact for Federal and State entities that work on chronic wasting disease issues;
 (C)determine funding priorities and allocation of resources; and (D)disseminate information to the public relating to chronic wasting disease.
 (2)CompositionThe multiagency task force established under paragraph (1) shall— (A)be led by the Administrator of the Animal and Plant Health Inspection Service; and
 (B)include 1 or more representatives from each of the following: (i)The Agricultural Research Service.
 (ii)The National Institute of Food and Agriculture. (iii)The Forest Service.
 (iv)The United States Fish and Wildlife Service. (v)State departments of wildlife.
 (vi)State departments of agriculture. (vii)Institutions of higher education.
								(d)Mid-South Center of Excellence in Wildlife Diseases
 (1)In generalThe Secretary shall award a grant to a land-grant college or university (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) eligible to receive funds under the Hatch Act of 1887 (7 U.S.C. 361a et seq.) and the Smith-Lever Act (7 U.S.C. 341 et seq.) to establish a policy research center to be known as the Mid-South Center of Excellence in Wildlife Diseases.
 (2)CriteriaThe Secretary shall award the grant under paragraph (1) to a land-grant college or university that— (A)is located in a State—
 (i)in the Southeast area of the Agricultural Research Service; and (ii)that has confirmed cases of chronic wasting disease in the State;
 (B)has an established whitetail deer research program with significant research history in deer ecology, movements, genetics, and management;
 (C)has a college of veterinary medicine; and (D)has technical and scientific expertise relevant to chronic wasting disease through the university extension service and college of veterinary medicine.
 (3)ActivitiesThe Mid-South Center of Excellence in Wildlife Diseases established under paragraph (1) shall— (A)have a special research focus on chronic wasting disease in whitetail deer;
 (B)serve as the lead institution of higher education in collaborating with the multiagency task force established under subsection (c)(1);
 (C)establish partnerships with other universities with expertise relevant to chronic wasting disease research;
 (D)develop an epidemiological research program focused on chronic wasting disease; (E)expand chronic wasting disease surveillance and testing capacity; and
 (F)improve current chronic wasting disease ecology, movements, transmission, and management research. (e)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section..
		